 Case 19-13496-amc         Doc 43-1 Filed 05/21/20 Entered 05/21/20 14:40:02                Desc
                               Proposed Order Page 1 of 2



                    IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA
IN RE:                                               :
Debra Finan                                          :
                               Debtor                :     Chapter 13
                                                     :
Debra Finan                                          :     Bankruptcy No. 19-13496 AMC
                               Movant                :
            v.                                       :
                                                     :
Wells Fargo Bank, N.A.                               :
                               Respondent            :
                                                     :
                                                     :
                                                     :
                                                     :

                                            ORDER

       AND NOW, this ________ day of ______________________ , 2020, upon

consideration of EXPEDITED MOTION FOR AUTHORITY TO SELL REAL PROPERTY

FREE AND CLEAR OF LIENS AND ENCUMBRANCES, Respondent’s Answer thereto, and

the record as a whole, it is hereby

       ORDERED that EXPEDITED MOTION FOR AUTHORITY TO SELL REAL

PROPERTY FREE AND CLEAR OF LIENS AND ENCUMBRANCES is denied without the

following provision:

   1) Debtor shall include in the Order that either Wells Fargo Bank, N.A. will be paid in full

       subject to a proper payoff quote at the time of closing or that any sale short of full payoff

       will be subject to Wells Fargo Bank, N.A.’s final approval.

   2) Closing is required within 30 days of the payoff quote date or a new payoff is required

       within 30 days of closing.



                                                  By The Court:
Case 19-13496-amc        Doc 43-1 Filed 05/21/20 Entered 05/21/20 14:40:02            Desc
                             Proposed Order Page 2 of 2



                                             Ashely M. Chan
                                             U.S. Bankruptcy Judge



cc:                                          BRAD J. SADEK, Esquire
      Jerome Blank                           1315 WALNUT STREET, SUITE 502
      Phelan Hallinan Diamond & Jones, LLP   PHILADELPHIA, PA 19107
      1617 JFK Boulevard, Suite 1400
      Philadelphia, PA 19103                 William C. Miller, Esq., Esquire (Trustee)
                                             P.O. Box 1229
                                             Philadelphia, PA 19105
